ClauksoN, J.
At the close of plaintiffs’ evidence, the defendants made a motion in the court below for judgment as in case of nonsuit (C. S., 567). The motion was granted and in this we think there was error. We think the evidence was sufficient to be submitted to the jury. It is well settled that a fact can be proved by direct and circumstantial evidence.
In Smith v. Morganton, 187 N. C., 801 (802-3), it is said: “Earnham says that a comprehensive statement of the rights of a riparian owner is that he has a right to have the stream remain in place and to flow as nature directs, and to make such use of the flowing water as he can make without materially interfering with the equal rights of the owners above and below him on the stream. Furthermore, the right to have a natural water course continue its physical existence upon one’s property is as much property as is the right to have the hills and forests remain in place, and while there is no property right in any particular particle of water or in all of them put together, a riparian proprietor has the right of their flow past his lands for ordinary domestic, manufacturing, and other lawful purposes, without injurious or prejudicial interference by an upper proprietor. Waters and Water Eights, secs. 461, 462. This *551doctrine finds support in our decisions which hold that a riparian proprietor is entitled to the natural flow of a stream running through or along his land in its accustomed channel, undiminished in quantity and unimpaired in quality, except as may be occasioned by the reasonable use of the water by other like proprietors,” citing numerous authorities.
We think Teseneer v. Mills Co., 209 N. C., 615, similar to the present case, nor is Dunlap v. Light Co., 212 N. C., 814, contrary.
For the reasons given, the judgment of the court below is
Eeversed.